 1   Cyrus Safa
     Attorney at Law: 282971
 2   12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel: (562)437-7006
 4   Fax: (562)432-2935
     E-Mail: rohlfing.office@rohlfinglaw.com
 5
     Attorneys for Plaintiff
 6   Diana Christine Ballestero
 7
 8
 9                        UNITED STATES DISTRICT COURT
10                       EASTERN DISTRICT OF CALIFORNIA
11
12   DIANA CHRISTINE BALLESTERO )                Case No.: 1:18-cv-00798-GSA
                                   )
13             Plaintiff,          )             STIPULATION TO EXTEND TIME
     v.                            )             TO FILE OPENING BRIEF
14                                 )
     NANCY A. BERRYHILL,           )             (FIRST REQUEST)
15   Acting Commissioner of Social )
     Security,                     )
16                                 )
                                   )
17             Defendant.          )
18
19           Plaintiff Diana Christine Ballestero and Defendant Nancy A. Berryhill,
20   Acting Commissioner of Social Security, through their undersigned attorneys,
21   stipulate, subject to this court’s approval, to extend the time by 28 days from
22   February 13, 2019 to March 13, 2019 for Plaintiff to file an Opening Brief, with all
23   other dates in the Court’s scheduling order extended accordingly. This is Plaintiff's
24   first
25   ///
26
27
                                              -1-
28
 1   request for an extension. This request is made at the request of Plaintiff’s counsel
 2   to allow additional time to fully research the issues presented within the 2500 page
 3   administrative record in this matter. Counsel sincerely apologizes to the court for
 4   any inconvenience this may have had upon it or its staff
 5   DATE: February 13, 2019                 Respectfully submitted,
 6                                    LAWRENCE D. ROHLFING

 7                                           /s/ Cyrus Safa
                                 BY: _______________________
 8                                   Cyrus Safa
                                     Attorney for plaintiff Diana Christine Ballestero
 9
10
11   DATE: February 13, 2019          MCGREGOR W. SCOTT
                                      United States Attorney
12                                    DEBORAH LEE STACHEL
13                                    Regional Chief Counsel
                                      Social Security Administration
14
                                      /s/ Carol S. Clark
15
                                  BY: ____________________________
16                                   Carol S. Clark
                                     Special Assistant United States Attorney
17                                   Attorneys for defendant Nancy A. Berryhill
                                     Acting Commissioner of Social Security
18                                  |*authorized by e-mail|
19
20
     IT IS SO ORDERED.
21
        Dated:   February 14, 2019                            /s/ Gary S. Austin
22                                              UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
                                               -2-
28
